﻿
 

 
 Mr. President, the delegation of Algeria welcomes your election to the presidency of the General Assembly at its forty-fourth session. I have no doubt that in elevating you to this exceedingly demanding post the General Assembly was acknowledging your well-known personal merits and professional abilities.
The Assembly, thus, also pays a well deserved tribute to brotherly Nigeria for its remarkable contribution to the complete liberation of Africa, and particularly to its commitment to the struggle against apartheid. A united Africa, bound in solidarity, is itself honoured by this tribute to your country. Sir, precisely at a time when it is committed to the final phase of the elimination of colonialism. Your predecessor as President, Mr. Dante Caputo, carried out his responsibilities in a manner which has rightly earned him the congratulations of all the members of the Assembly today. We join in the unanimous expression of congratulations to him.
The whole international community is indeed grateful to the Secretary-General, Mr. Javier Perez de Cuellar, who, as the embodiment of the unique role of the United Nations, has made praiseworthy efforts towards the attainment of peace and development whenever circumstances have required.
Relations between the two super-Powers have entered a new phase one of dialogue and mutual consultations. The conclusion of the first treaty on nuclear disarmament - the agreement on intermediate-range nuclear forces - marked both the effective start of that process and its first achievement. World peace can only gain from the transformation of the ideological and military rivalry between the two blocs into a relationship of partners who significantly contribute to the establishment of a genuine international front for world peace.
It is also encouraging that inflexible attitudes generated by the cold war are now beginning to yield to dialogue. That is most promising for our common future, but further efforts are required. My country reaffirms its commitment to that concept of world peace, which should be universal and global in its approach. Shared development requires extended and universal co-operation. Common peace calls for common efforts.
While recognizing the influence of European security on world security, we should now become aware of the partial nature of security confined to Europe, while the demands of the integration and complementarity of civilizations require that the legitimate security interests of the southern Mediterranean non-aligned countries be taken into account.
Regional mechanisms are often capable of formulating lasting solutions to local conflicts. When regional efforts fail, however, such conflicts must receive the sustained attention of the international community. The United Nations provides the ideal, irreplaceable framework in which just and genuine solutions can be found.
The Non-Aligned Movement works constantly to promote that common, global enterprise, as it did recently in Belgrade. Present developments in international relations provide the fullest justification of its message.
Our Movement intends to play its proper role in the current changes. It is clearly unacceptable that a few should claim the dominant part in the necessary repainting of the international landscape while the vast majority of mankind are confined to being passive spectators.
Algeria is aware of the contribution that each country must make in building a common peace and strengthening co-operation. It is in the African and Arab spheres to which it naturally belongs that Algeria is making its resolute contribution, which we hope will be significant as an act of faith and by virtue of the results it can produce. 
Ever since the first Mahgreb Summit, held in Zeralda in Algeria which gathered the regional Heads of State, the Arab Maghreb has resolutely assumed its commitment to the common destiny of the peoples of the region. Since then, despite the changing international climate, objectives have come into focus and resources have been organized to meet the challenge of the future and show the way to a union that is based on a common heritage of civilization.
Given the scope of the enormous challenges, there can be no doubt that the building of the Mahgreb.- can only greatly benefit by a peaceful, just and lasting settlement of the question of Western Sahara. Therefore, Algeria profoundly welcomes the acceptance, last year, by Morocco and the POLISARIO Front of the joint proposals of the Chairman of the Organization of African Unity (OAU) and the Secretary-General of the United Nations, seeking to ensure the free and authentic exercise by the Sahraoui people of its right to self-determination and independence.
B
It is also a source of satisfaction to my country that the peace dialogue between Morocco and the POLISARIO Front, a dialogue that Algeria has always advocated and fervently supported, reached a historic turning-point with the meeting last January between His Majesty King Hassan II of Morocco and the leaders of the POLISARIO Front. We firmly believe that the continuation of that dialogue will be decisive in ensuring that the two brotherly and neighbourly peoples confidently go forward and contribute significantly to the building of the Arab Mahgreb. All parties encourage this dialogue and hope that the process will lead to the referendum on self-determination that the United Nations and the OAU are preparing to organize in Western Sahara.
As concerns the mandate entrusted to them by the General Assembly, the current Chairman of the Organization of African Unity (OAU) and the Secretary-General of the United Nations know that they can count on my country's support in the fulfilment of their peace mission. I wish, again today, to reaffirm that commitment.
In that spirit and with the same conviction, we have worked unceasingly to ensure the full restoration of brotherly relations and understanding between the Libyan Arab Jamahiriya and the Republic of Chad. My country was thus most satisfied to see that those two neighbouring countries have sealed their rapprochement through the agreement signed on 31 August in Algiers. By this historic completion of a process, which has been perseveringly and fraternally supported by Algeria the two sister countries have resolved to open the path to a future of good-neighbourly relations, friendliness and co-operation.
I wish to pay a well-deserved tribute here to the tireless efforts of the Adjtoc Committee of African Heads of State for that success, which is a success for all Africa. Africa as a whole is entitled to rejoice today over the new era of harmony now initiated between the peoples of Chad and Libya, thus releasing renewed common energy with which to meet the numerous challenges facing the continent.
There is no greater challenge for Africa than that posed by the apartheid regime in all its dimensions - the racist dimension in South Africa, the colonial in Namibia, and the destabilizing in southern Africa.
The Namibian people, which for decades has fought a liberation struggle under the leadership of the South West Africa People's Organization, is preparing to rejoin the community of independent nations. However, the international community, which has constantly supported that struggle, must not lower its guard at this crucial stage, when South Africa is trying to disrupt the fair and genuine electoral process envisaged by the international community.
The United Nations is therefore duty-bound constantly to exert all efforts to ensure the untrammelled implementation of Security Council resolution 435 (1978) and the free expression of sovereign will of the Namibian people.
In the same vein, if, as it appears, under the combined pressures of the international community, South Africa has yielded to the inevitability of Namibian independence, we must now redouble our efforts to bring about the collapse of the bulwark of racism in southern Africa. Only then will all the countries of southern Africa be able to enjoy the stability and peace necessary for the development to which they aspire.
As in Namibia, where it is the best guarantor of genuine independence, the United Nations continues to be the most suitable framework for a just and lasting settlement of the Middle East problem. Today, more than ever, the core of that conflict, the Palestinian question, cannot be overlooked. Despite the repression and oppression inflicted on it daily by the Israeli occupying forces, the Palestinian people through its heroic intifadah has demonstrated that it is willing to pay the price in order to recover all its rights, including the inalienable right to build its own State on its liberated homeland.
Proclaimed in Algeria a year ago, the birth of that State was immediately hailed and recognized by a majority of nations AS an inevitable, legitimate, fitting and timely response to the national aspirations of the Palestinian people. In that connection, there can be no just and lasting settlement without the satisfaction of the national rights of the Palestinian people, nor any viable alternative to an international conference having the participation of the Palestine Liberation Organization (PLO) on an equal footing with all parties.
In Lebanon, another Arab people has endured a dreadful tragedy, which has aggravated an already heavy toll of death and destruction.
That fratricidal conflict has none the less not lessened the faith of the Lebanese in the rebuilding of their country once they have attained freedom and national reconciliation. Inspired by that same faith, the Tripartite Committee, consisting of President Chadli Benjedid, of the Custodian of the Two Holy Sites of Islam, King Fahd Ibn Abdelaziz, and of His Majesty King Hassan II, has worked with resolve to ensure that Lebanon recovers its unity, independence and sovereignty.
The comprehensive and definitive cease-fire that has just been established has opened the way to a brotherly dialogue and will make possible a definitive settlement of the Lebanese crisis in all its aspects. That was the objective of the Tripartite Committee, which has mobilized all its efforts, engaged in numerous contacts, explored all possibilities, and contacted all parties, neglecting or belittling none and favouring none. Algeria hopes that battered Lebanon will withstand the trials inflicted upon it, so that all its sons, in an upsurge of national patriotism, can restore the country's institutions and unity.
My country is glad to see that the conflict between Iraq and Iran is among those which have seen a distinct appeasement. Algeria hopes for a consolidation of the current cease-fire in order to promote dialogue in mutual respect and in the mutual interests of the parties. In that respect, the Secretary-General of our Organization has our full support for the implementation of Security Council resolution 598 (1987) .
In Central America, the Tela meeting has confirmed the will of the peoples of the region to work together towards regional peace and security. The process thus set in motion, involving an active contribution from the Secretaries-General of the United Nations and the Organization of American States, deserves the support of those who have it within their power to act in order to secure its successful outcome.
In Afghanistan, Algeria hopes to see the Geneva Accords fully and completely implemented, so that national reconciliation will eventually prevail and so that the independence and non-alignment of that country may be maintained. The gradual elimination of the nuclear threat, which is most certainly a vital objective, should not cause us, however, to overlook the necessity to combat underdevelopment, the breadth and tragic depth of which can also pose a threat of worldwide conflagration.
While the developed countries have overcome their difficulties and are moving ahead towards new prospects of economic and technological over-development, economic deterioration continues to have devastating effects on the living standards of the peoples in our countries, which are already relegated to a marginal status. On the one hand, the present international economic system has evolved the mechanisms by which it operates to the interest of the sustained development of some parties. On the other hand, it has maintained the underdevelopment of others who are now in a situation of virtual, if not outright, economic, social and political disruption.
The unceasing deterioration of the terms of trade has already aggravated the paradoxical phenomenon of the net transfer of resources from the poorer to the richer countries. It is well known today that, far from producing the promised positive effects, economic prosperity in the developed countries has in fact generated a new situation characterized by the disintegration of certain complementary bonds which would have constituted the economic link between North and South.
Because of the absence of appropriate and timely treatment, third world indebtedness is now reaching a threshold that leaves no room for hope for future economic growth. The debt burden is exhausting all reserves, including those needed for everyday life. The measures taken by the developed countries, though conceived with praiseworthy intentions, have been too few and too late.
The use of narcotics has spread to such an extent as to cause keen concern over the very future of many societies. Although the spread of the use of narcotics has taken place essentially within the more developed consumer societies, Algeria, as a member of the international community, conscious of the bonds which unite us all, feels directly concerned by the threat of the social and ecological disaster inherent in the spread of narcotics utilization and trafficking. Algeria therefore hails the courageous endeavour engaged in by Colombia, and washes to express its sympathy and solidarity towards all other major initiatives designed to wage relentless war against the use of and trafficking in narcotics.
My country, which signed the Vienna Convention as soon as it had been adopted, wishes to place on record once again its willingness to continue to contribute to the struggle against a phenomenon that truly afflicts the international community as a whole.
Having faith in a future which we shall build together, my country reaffirms its dedication to the strengthening of the incipient dialogue and to the spread of its benefits. From this point of view, the United Nations continues to be an efficient instrument for the implementation of our collective will. Our hope is that it will gain unanimous confidence in its vocation to co-ordinate our common efforts so that this session may be a fine opportunity to look forward to a promising future.
